Citation Nr: 1433413	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1964 to February 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in June 2010.  

This case was previously before the Board in July 2010 and February 2013 when, in pertinent part, it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are major depressive disorder (rated 50 percent); residuals of a brain concussion (rated 40 percent); and headaches (rated 10 percent).  The combined disability rating is 70 percent.  

2.  The preponderance of the evidence shows that Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A July 2010 letter provided notice to the Veteran.  The July 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   An April 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of the case.  The Veteran's pertinent post-service treatment records have been secured, including VA, private and Social Security Administration (SSA) treatment records.  He was also afforded multiple VA examinations in pursuit of his claim.  The Board finds cumulatively the examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's remand directives as the RO provided more recent examinations and issued a SSOC.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of major depressive disorder (rated 50 percent); residuals of a brain concussion (rated 40 percent); and headaches (rated 10 percent) for a combined disability rating of 70 percent.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has reported that he last worked in 2007 as a machine loader.  As noted in the Board's July 2010 remand, the matter of entitlement to a TDIU rating was raised during the June 2010 Board hearing as part of his claim for an increased rating for his service-connected residuals of a brain concussion.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

On October 2007 VA mental disorders examination, the Veteran complained of a short memory span and difficulty communicating with others.  It was noted he had not worked since January 2007 as a machine loader, and that he was laid off because of lack of work.  On mental status examination, it was noted that there were moderate problems with attention and concentration resulting in moderate short-term memory problems.  His long-term memory appeared to be within the normal range.  The Veteran's ability for abstract and insightful thinking was in the low to average range.  A Global Assessment of Functioning (GAF) score of 45 was assigned for the Veteran's psychiatric disorders.  The examiner opined that the Veteran was having difficulty finding a job because of his speech problem, age, health, and criminal record.  It was further indicated that the Veteran's psychiatric symptoms seriously interfered with his employment functioning.  

On October 2007 VA brain and spinal cord examination, the Veteran reported having changed speech, involuntary movements (but no seizures), memory loss and headaches (intermittent, and treated by aspirin), following a head injury during active service.  Physical examination revealed no speech impediment, with no evidence of specific slurring.  The diagnosis was no residual of in-service head injury found.  It was noted that he takes insulin off and on for his diabetes, and that medical records indicate noncompliance with his treatment.  See, e.g., January 31, 2007 VA diabetology consult report wherein the Veteran was switched to insulin due to renal issues requiring a change in his diabetes medication, and it was indicated he was not taking his diabetes medication.  

VA treatment records show that on August 24, 2009, the Veteran underwent coronary artery bypass graft times three, with subsequent complications, and ultimately discharged from the Manchester VA Medical Center (VAMC) on November 9, 2009.   

At the June 2010 Board hearing, the Veteran testified that he last worked in January 2007 as a general laborer, and that he was terminated from his job because he did not complete his duties correctly (e.g., breaking machines, improperly loading parts, etc.).  His previous employment included working as a pistol grip polisher and as an automotive car parts picker, and working with the United States Postal Service as a clerk sorting mail (prior to his incarceration from 1995 to 2002).  

SSA records include an October 2008 Form SSA-3367 wherein it was noted that the Veteran was laid-off in January 2007, but that at the beginning of the interview, the Veteran stated if he had not been laid off, he would probably still be working.  An undated Form SSA-3368 noted that the Veteran's reported layoff in January 2007 was due to outsourcing of jobs to China.  In a January 2009 SSA Intellectual Evaluation and Organicity Screening report, the Veteran complained of forgetfulness, and indicated that no one was hiring him because of his age, health status and the offense for which he was imprisoned.  The Veteran also indicated that he lost his most recent job because of outsourcing.  Testing revealed excellent concentration abilities, essentially normal intermediate memory, and the ability to understand and remember detailed instructions and to sustain attention and complete short and simple tasks for an extended period of time.  In a June 2010 SSA decision, it was indicated that the Veteran suffered from severe impairment due to nonservice-connected disabilities, as well as his service-connected residuals of a brain concussion and depression.  It was related that he had moderate difficulties in maintaining concentration, persistence or pace.  He possessed the residual functional capacity to perform sedentary work involving unskilled tasks, consistent with his prior employment history.  

On August 2010 VA traumatic brain injury examination, the Veteran complained of headaches a few times per week (three to four times), treated with aspirin.  He also reported memory problems ongoing for 40 years, with decreased attention.  It was noted that there was mild functional impairment from the Veteran's mild memory and concentration problems.  The examiner opined that it was likely the Veteran's cognitive disorder with memory loss accounts for so many job changes, although alcohol abuse in the past probably played a role.  

On September 2010 VA general medical examination, it was noted that the Veteran was fired/laid-off due to inability to perform the job and due to his nonservice-connected health problems, especially his cardiac condition.  The Veteran expressed that he would have difficulty returning to work based on his residuals of a brain concussion irregardless of his nonservice-connected medical issues.  The examiner indicated that he agreed with the neurologic specialist's examination and opinion that the Veteran's cognitive impairment would, in and of itself, preclude the Veteran from performing all forms of substantially gainful employment.  The bases for the opinion were the Veteran's difficulty with concentration, following instructions, performing tasks in a sequential order, and likely difficulty interacting with supervisors, co-workers, and clients/customers.  It was also opined that the Veteran's nonservice-connected conditions also likely preclude employment at the current time.  

On May 2013 VA general examination, it was noted that the Veteran has nonservice-connected coronary artery disease, peripheral vascular disease, diabetes, gout, chronic kidney disease, congestive heart failure and depression, and that his nonservice-connected conditions greatly affect his ability to work and have resulted in an award for Social Security disability based on their debilitating effects.  

On May 2013 VA traumatic brain injury examination, the Veteran was diagnosed with post-concussive headaches.  The Veteran reported mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  He also reported mild or occasional headaches, and mild anxiety.  It was opined that the Veteran's residuals of a brain concussion do not impact his ability to work.  

On May 2013 VA headaches examination, the Veteran reported mild and infrequent headaches, once every two months or so.  He also reported that he does not use any medications for his headaches.  It was opined that the Veteran's headache condition does not impact his ability to work.  

On May 2013 VA mental disorders examination, it was indicated that the Veteran's psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran has ongoing medical issues that impact his overall functioning and impact his mood.  Consequently, "one cannot make a definitive statement about the degree to which the veteran's impairment is attributable to his men[t]al health diagnosis."  

In a January 2014 VA psychiatric medical opinion, the examiner opined that he would be resorting to mere speculation if he were to report that the Veteran is unable to secure and maintain gainful employment due to his service-connected psychiatric diagnosis.  A GAF score of 65 was assigned.  

In a separate January 2014 VA report, the examiner opined that it is less likely as not that without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities, to include the aggregate impact of these conditions, render him unable to secure or follow a substantially gainful occupation in light of his education, training and work history.  It was noted that the opinion was rendered somewhat difficult due to the Veteran's multiple nonservice-connected conditions and the uncertainty on the part of the May 2013 VA mental disorders examiner as to what symptoms are attributable to the Veteran's service-connected condition.  It was further opined that the Veteran's traumatic brain injury residuals would not prevent any type of physical occupational activities.  The examiner noted that the Veteran worked until 2007, and that review of the evidence of record reveals his inability to work at that time and since is most likely attributable to multiple nonservice-connected conditions.  While his service-connected mental health impairments could impact his ability to maintain some types of employment, particularly those dealing with the public or clients, or those requiring complex intellectual functioning, these impairments would not likely in and of themselves preclude the type of employment duties he had previously been able to perform prior to having to stop due to nonservice-connected conditions.  

On March 2014 VA mental disorders examination, the Veteran reported increased memory problems over the last couple years, but indicated that it has not been affecting his basic activities of daily living.  It was found that the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that it was less likely than not that the Veteran's major depressive disorder would, in isolation or aggregate, render him unable to secure or follow a substantially gainful occupation.  It was indicated that the Veteran has had recurring episodes of major depression throughout much of his life and he was able to secure and maintain gainful employment despite these episodes.  He became unable to work in 2007 as a result of severe medical complications related to his heart and kidney.  While his current depression may be severe, it does not appear to be worse than it has been in the past, or prior to the medical complications when he was able to work.  

On March 2014 VA neurological disorders examination, it was noted that although the Veteran has a complaint of mild memory loss, attention, concentration or executive functions, there was no objective evidence on testing.  It was noted that neuropsychological testing showed the Veteran was cognitively intact, but depressed.  His subjective complaints of memory loss and slowed thinking are most consistent with his history of depression, and there are no objective data supporting cognitive residuals of traumatic brain injury.  It was noted that the Veteran has three to four headaches per week, but they are mild and infrequent, and result in characteristic prostrating attacks less than once every two months.  The examiner opined that the Veteran can do many sedentary jobs.  He has no residuals of his brain concussion other than headaches which are mild and do not require any medications.  Such does not prevent engaging sedentary activities and use of the hands.  The examiner also indicated that the Veteran's headaches result in no sedentary restrictions.  

The Board notes that it is clear that the Veteran has not worked since January 2007.  The Board notes, however, that he has expressed various reasons for his being laid-off as a machine loader.  He has stated on a couple of occasions that he was laid-off because of lack of work.  See, e.g., October 2007 VA mental disorders examination report.  He has also stated that he was laid-off because he did not complete his duties correctly.  See June 2010 video conference hearing.  And he has also expressed that he was laid-off because of outsourcing.  See Social Security treatment records.  The question before the Board is whether, despite when the Veteran originally became unemployed, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The evidence in support of the Veteran's claim are the October 2007 VA mental disorders examination and the September 2010 VA general medical examination.  The October 2007 VA mental disorders examiner indicated that the Veteran's psychiatric symptoms seriously interfere with his employment functioning, and the September 2010 VA general medical examiner indicated that he agreed with the August 2010 VA traumatic brain injury examiner's opinion that the Veteran's cognitive impairment would, in and of itself, preclude the Veteran from performing all forms of substantially gainful employment.  The August 2010 VA traumatic brain injury examiner noted the effect of the Veteran's service-connected residuals of a brain concussion were mild impairment of memory, and difficulty following instructions.  While the August 2010 VA traumatic brain injury examiner did indicate that it was likely the Veteran's cognitive disorder with memory loss accounts for so many job changes, such opinion is not synonymous with a finding the Veteran's service-connected residuals of a brain concussion preclude the Veteran from performing all forms of substantially gainful employment, as the September 2010 VA traumatic brain injury examiner indicates.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Hence, the Board finds the September 2010 VA general medical examiner's opinion to be entitled to limited probative value.  

In regards to the October 2007 VA mental disorders examiner's opinion that the Veteran's psychiatric symptoms seriously interfere with his employment functioning, the Board acknowledges that the Veteran's major depressive disorder results in significant occupational impairment, as reflected in the currently assigned 50 percent rating, and his combined 70 percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned evaluations.  In this case, the evidence does not show that it is at least as likely as not that the Veteran has total individual unemployability based solely on his service-connected disabilities, either alone or in the aggregate.  

Specifically, the Veteran's service-connected physical disability (i.e., headaches) has not been shown to be of such nature and severity as to preclude substantially gainful employment.  Indeed, the May 2013 VA traumatic brain injury and headache examiners, and the March 2014 neurological disorders examiner, found the Veteran had mild and infrequent headaches, and do not impact his ability to work, and the Veteran would be able to, at least, perform sedentary employment.  As the opinions were provided by experts qualified to provide them, were based on examination of the Veteran, and review of the claims file, the Board finds them persuasive.  The preponderance of the evidence is against a finding the Veteran's service-connected physical disability (i.e., headaches) is of such nature and severity as to preclude him from substantially gainful employment.  

Likewise, the Veteran's service-connected psychiatric disability and associated cognitive impairment has not been shown to be of such nature and severity as to preclude substantially gainful employment.  In this regard, the Board notes the Veteran's contentions throughout the appeal period of severe memory problems.  However, VA examinations throughout the appeal period have found that the Veteran's residuals of a brain concussion result in no worse than moderate impairment of the memory, and such a finding was noted only on October 2007 VA mental disorders examination.  August 2010 VA traumatic brain injury, May 2013 VA traumatic brain injury, and March 2014 VA neurological disorder examination reports found the Veteran's memory impairment was at worst mild.  The Board also notes that the January 2009 SSA Intellectual Evaluation and Organicity Screening report found essentially normal cognitive testing, and the SSA decision that granted entitlement to benefits found no worse than moderate cognitive impairment, including of the memory.  As the August 2010, May 2013 and March 2014 opinions were provided by experts qualified to provide them, were based on examination of the Veteran, and review of the claims file, the Board finds them persuasive.  The Board further finds the Veteran's contentions as to the severity of his service-connected psychiatric disability, with associated cognitive impairment and memory loss, to be not credible, as such is inconsistent with the evidence of record, and driven by self-interest.  

The Board also finds that the GAF scores assigned do not provide a basis to award TDIU.  The GAF scores during the appeal period ranged from 45 to 65, with scores ranging from 41-50 reflecting "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  Based on the totality of the evidence, the Board finds that the Veteran's service-connected disability do not render him unable to secure and follow a substantially gainful occupation.

Finally, the Board finds significant that the Veteran has been unemployed since January 2007, at which time the Veteran's nonservice-connected disabilities, including his diabetes, reflect an increase in severity.  See, e.g., January 31, 2007 VA diabetology consult report wherein the Veteran was switched to insulin due to renal issues requiring a change in his diabetes medication.  Moreover, VA treatment records reflect that a primary reason for the Veteran's pursuit of SSA disability benefits was due to claudication in his lower extremities as a result of his peripheral vascular disease.  See, e.g., December 27, 2007 VA primary care report.  Thereafter, his physical impairment continued to deteriorate, resulting in coronary artery bypass graft times three in August 2009, with subsequent complications and procedures.  Hence, there is significant evidence that the Veteran's nonservice-connected physical disabilities are the basis for the Veteran's unemployment, and in fact render him unable to secure or follow a substantially gainful occupation, as opposed to his service-connected disabilities.  See May 2013 VA general examination report (finding the Veteran's nonservice-connected disabilities greatly affect his ability to work).  

Based upon the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, as the preponderance of the evidence is against a finding that a total disability rating based upon individual unemployability due to service-connected disabilities is warranted, the claim must be denied. 



ORDER

The appeal seeking a TDIU rating is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


